Title: To Thomas Jefferson from Thomas Jefferson Randolph, 4 February 1809
From: Randolph, Thomas Jefferson
To: Jefferson, Thomas


                  
                     Dear grandfather 
                     
                     Museum February 4.
                  
                  I have obtoained permission to have a time in the hall of the Philosophical Society where I can study in solitude; Dr Wistar & Mr Peale have as yet made nothing of the Fleecy goat owing to the imperfection of the sample. all the lectures will end this Month & I wish very much to go to washington the 1rst of March to see you as I will not have it in my power to see any of the family before July, If I may, pray inform me soon & furnish me with money to defray the expences of the journey
                  Your affectionate grandson
                  
                     T J Randolph 
                     
                  
               